Citation Nr: 1715423	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  11-29 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for sarcoidosis, to include as due to herbicide exposure.

2.  Entitlement to service connection for sarcoidosis, to include as due to herbicide exposure.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for essential tremors (claimed as Parkinson's disease), to include as due to herbicide exposure.

5.  Entitlement to service connection for a psychiatric disorder, to include depressive disorder and posttraumatic stress disorder (PTSD), and to include as secondary to service-connected disabilities.

6.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

7.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.

8.  Entitlement to a rating in excess of 20 percent for diabetes mellitus.

9.  Entitlement to a compensable rating for erectile dysfunction.

10.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to September 1966 in the United States Army. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2010, February 2011, April 2011, and October 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The Board notes that the Veteran's claim of service connection for PTSD was previously denied in a February 2004 rating decision.  New and material evidence would ordinarily be required to reopen this claim.  38 U.S.C.A. § 5108 (West 2014).  However, in July 2010, VA amended its adjudication regulations regarding claims for service connection for PTSD by liberalizing the evidentiary standard for establishing the required in-service stressor.  See 75 Fed. Reg. 39,843  (July 13, 2010).  The Board notes that, "[w]hen a provision of law or regulation creates a new basis of entitlement to benefits, as through liberalization of the requirements for entitlement to a benefit, an applicant's claim of entitlement under such law or regulation is a claim separate and distinct from a claim previously and finally denied prior to the liberalizing law or regulation."  See Routen v. West, 142 F.3d 1434, 1441, citing Spencer v. Brown, 17 F.3d 368, 373 (Fed. Cir. 1994).  Accordingly, the Board will adjudicate the claim on a de novo basis without requiring new and material evidence to reopen.  Furthermore, the Board has expanded the claim for service connection for PTSD and depression to include any other psychiatric disorders of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (VA should construe claim for service connection based on reasonable expectations of non-expert claimant).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case must take into account the existence of these electronic records.

The issues of entitlement to service connection for sarcoidosis, a psychiatric disorder, bilateral hearing loss, and essential tremors; increased ratings for peripheral neuropathy of the lower extremities, diabetes mellitus, and erectile dysfunction; and TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a February 2004 rating decision, the RO denied the Veteran's application to reopen a claim of service connection for sarcoidosis.  The Veteran did not initiate an appeal or submit new and material evidence within the appeal period.  

2.  The evidence received since the February 2004 rating decision relates to unestablished facts and raises a reasonable possibility of substantiating the claim of service connection for sarcoidosis.  


CONCLUSIONS OF LAW

1.  The February 2004 rating decision that denied the Veteran's application to reopen a claim of service connection for sarcoidosis is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  New and material evidence has been received sufficient to reopen the claim of service connection for sarcoidosis.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Once a decision becomes final, absent submission of new and material evidence, a claim may not thereafter be reopened or readjudicated by VA.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Moreover, if it is determined that new and material evidence has been submitted, the claim must be reopened and considered on the merits.  See generally Elkins v. West, 12 Vet. App. 209 (1999).

The Board has a jurisdictional responsibility to determine whether a claim should or should not be reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  In other words, new and material evidence is jurisdictional and without it the Board has no jurisdiction to adjudicate the merits de novo.  McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Therefore, the Board must conduct a new and material evidence analysis regardless of whether or not the AOJ has previously found in favor of reopening a claim.

In determining whether evidence is new and material, the credibility of the new evidence is, preliminarily, to be presumed.  If the additional evidence presents a reasonable possibility that the claim could be allowed, the claim is accordingly reopened and the ultimate credibility or weight that is accorded such evidence is ascertained as a question of fact.  38 C.F.R. § 3.156; Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In November 1999, the RO denied the Veteran's claim of service connection for sarcoidosis, finding that there was no evidence of a diagnosis of sarcoidosis.  

In February 2004, the RO denied the Veteran's application to reopen a claim of service connection for sarcoidosis, noting that although the Veteran had a diagnosis of pulmonary fibrosis, there was no evidence that it was related to his military service.  The RO also noted that sarcoidosis did not manifest within one year following his discharge from service.  The Veteran did not initiate an appeal or submit new and material evidence within the appeal year.  Therefore, the decision is final.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103.

At the time of the February 2004, the Veteran's service treatment records were unremarkable for any complaints, treatment, or diagnoses related to sarcoidosis.  After service, chest x-rays showed granulomas and the Veteran reported a history of sarcoidosis.  See, e.g., November 2002 VA treatment record.  An April 2003 private medical record indicated that there was no documentation of sarcoidosis, x-rays showed old granulomatous disease, and there was no severe pulmonary condition.  

The evidence received after the February 2004 rating decision includes VA treatment records noting sarcoidosis on the Veteran's active problem list.  See, April 2007 VA treatment record.  An April 2008 VA treatment record notes possible worsening sarcoidosis and an April 2009 record notes that sarcoidosis was stable. The Board finds that this evidence is both new and material to the claims.  See 38 C.F.R. § 3.156(a).  This new evidence indicates a possible current diagnosis of sarcoidosis.  Therefore, it addresses the reasons for the previous denial.  The credibility of this evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the claim is reopened and will be considered on the merits. 


ORDER

New and material evidence having been submitted, the claim of service connection for sarcoidosis is reopened.


REMAND

The claims file indicates that the Veteran received workers' compensation benefits after he sustained an injury while working as a security guard.  See March 2011 VA treatment record.  These records may be relevant to the issues on appeal; therefore, the AOJ should attempt to secure such records.  

In addition, the claims file reflects that the Veteran applied for Chapter 31 vocational rehabilitation benefits.  See August 2003 application.  These records may also be relevant to his current appeal; therefore, a remand is needed so that an attempt can be made to obtain them.  

In conjunction with the increased rating claims for peripheral neuropathy, a remand is necessary to obtain outstanding VA electrodiagnostic testing.  An October 2010 VA treatment record notes that electromyography (EMG) and nerve conduction studies (NCS) were performed and that the full report was in Vista Imaging; however, this report has not been associated with the claims file.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See 38 C.F.R. § 3.159 (c)(2) (2016); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, a remand is required to obtain any outstanding reports of VA electrodiagnostic testing.  

Regarding sarcoidosis, a May 1999 Report of Contact indicates that the Veteran stated that he had been diagnosed with the condition at Mt. Carmel Hospital, Columbus, Ohio, in 1992; however, the is no indication that an attempt was made to obtain these records.  Therefore, a remand is necessary so that an attempt can be made to obtain them. 

The Board also finds that VA examinations are necessary to make a determination on the claims of service connection for sarcoidosis and bilateral hearing loss.  See 38 C.F.R. § 3.159(c)(4) (2016); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding the claim of service connection for Parkinson's disorder, the Veteran was afforded an examination in April 2011.  The VA examiner stated that there was no evidence of Parkinson's disease and that the diagnosis was benign essential tremor of bilateral hands.  The examiner, however, did not provide an opinion as to whether the tremors were related to the Veteran's military service.  Therefore, a remand is required for a clarifying VA medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ("[O]nce the Secretary undertakes the effort to provide an examination . . . he must provide an adequate one.").

Regarding the claim of service connection for a psychiatric disorder, the Veteran was afforded examinations in December 2010 and March 2011.  Both VA examiners opined that the Veteran did not meet the criteria for a diagnosis if PTSD and that the appropriate diagnosis was depressive disorder not otherwise specified.  The December 2010 VA examiner opined that he could not determine the percentage to which his depression was attributable to bereavement, diabetes and peripheral neuropathy, other health problems, alcohol dependence in early remission, and/or challenges life experiences.  He further opined "[w]hile it is likely that the [V]eteran's 40% service-connected diabetes and peripheral neuropathy have some adverse impact upon the veteran's depression, the corpus of his depression is considered less likely as not (less than 50/50 probability) caused by or a result of diabetes and peripheral neuropathy."  Thus, although unclear, the examiner seemed to suggest that the Veteran's service-connected disabilities aggravate his depression to some undeterminable amount.

The March 2011 VA examiner also opined that the Veteran's depressive disorder was not related to Vietnam or his service-connected disabilities.  The examiner, however, did not provide any rationale and did not address whether the Veteran's depressive disorder was aggravated by his service-connected disabilities.

In a November 2011 report, a private psychologist, Dr. A.F., indicated that the Veteran's diagnosis was major depressive disorder with posttraumatic traits.  He opined that "[w]hile a long life may well produce many distressing and depressing occurrences and is certainly true for [the Veteran], the consistent "thematic" in this [V]eteran's history is a symptom complex that is fundamentally related to his military experiences including his service-connected medical problems."  Dr. A.F., however, did not provide rationale for this opinion.  

Based on the foregoing, the Board finds that another VA examination is needed to determine the nature and etiology of any current psychiatric disorder that may be present.  See Barr, 21 Vet. App. at 311.

The Board also notes that VA examinations in conjunction with the Veteran's increased rating claims for peripheral neuropathy and diabetes mellitus were last conducted almost two years ago.  Thus, the Board finds that additional VA examinations to ascertain the current severity and manifestations of the Veteran's disabilities would assist in making a determination in this case.

Finally, the Board finds that the issue of the Veteran's entitlement to a TDIU is inextricably intertwined with the claims remanded herein.  See Henderson v. West, 12 Vet.App. 11, 20 (1998) (matters are "inextricably intertwined" where action on one matter could have a "significant impact" on the other).  Action on that issue is therefore deferred.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should obtain a copy of any determinations associated with the Veteran's application for workers' compensation benefits, as well as copies of all medical records underlying the determination.

2.  The AOJ should obtain the Veteran's vocational rehabilitation file and associate it with his claims file.

3.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed conditions, to include Mt. Carmel Hospital in Columbus, Ohio.  After acquiring this information and obtaining any necessary authorizations, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA treatment records, including any outstanding electrodiagnostic testing (e.g., EMGs and NCSs) located in Vista Imaging.  (See October 2010 VA treatment record for reference to EMG and NCS located in Vista Imaging).

4.  After obtaining any outstanding records, provide the Veteran with a VA examination to determine the etiology of any current lung disorder that may be present, to include sarcoidosis.  The examiner must review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.  

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must identify all current lung disorders.  If any previously diagnosed disorder is no longer present, the examiner must provide an explanation (e.g., whether the condition was misdiagnosed, whether it dissipated, etc.).

For each disorder identified, the examiner must state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, to include herbicide exposure. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it).

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any current hearing loss.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.  

It should be noted that the absence of evidence of a hearing loss disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service. 

It should also be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including noise exposure and observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that any current hearing loss manifested in or is otherwise related to the Veteran's military service, including noise exposure therein.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

6.  After obtaining any outstanding records, the AOJ should refer the Veteran's claims file to the April 2011 VA examiner or, if she is unavailable, to another suitably qualified VA examiner for an opinion as to the nature and etiology of the Veteran's benign essential tremors of the hands.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

It should be noted that lay persons, including the Veteran, are competent to attest to factual matters of which they had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the individual, the examiner should provide a fully reasoned explanation.

After reviewing the Veteran's pertinent medical history and lay statements, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's benign essential tremors manifested in or are otherwise related to the Veteran's military service, to include herbicide exposure. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

7.  After obtaining any outstanding records, provide the Veteran with a VA examination to determine the etiology of any current psychiatric disorder that may be present, to include PTSD.  The examiner must elicit from the Veteran a history of his psychiatric symptoms, to include whether he experienced any symptoms during service.  The examiner must review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

The Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must identify all current psychiatric disorders.  If any previously diagnosed disorder is no longer present, the examiner must provide an explanation.

For each disorder identified other than PTSD, the examiner must state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including as a result of his reported in-service stressors. 

The examiner should also opine as to whether it is at least as likely as not (50 percent probability or greater) that any identified psychiatric disorder (other than PTSD) is caused or aggravated (that is, caused a permanent increase in severity that is beyond the normal progression of the disease) by any service-connected disability or combination thereof.  

With respect to PTSD, the AOJ must provide the examiner with a summary of any verified in-service stressors and instruct the examiner that only these events and any stressors related to fear of hostile military or terrorist activity may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  The examiner should first determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner must comment on the link between the current symptomatology and any verified in-service stressor and the fear of hostile military or terrorist activity.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it).

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

8.  After obtaining any outstanding records, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected peripheral neuropathy of the lower extremities.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the service-connected disability.  

The examiner should report all signs and symptoms necessary for rating the disability.  He or she should discuss the effect of the disability on his occupational functioning and daily activities. 

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

9.  After obtaining any outstanding records, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service- connected diabetes mellitus.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the service-connected disability.  

The examiner should report all signs and symptoms necessary for rating the disability.  He or she should discuss the effect of the disability on his occupational functioning and daily activities. 

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

10.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

11.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence, including addressing the issue of the Veteran's entitlement to a TDIU.  If any benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


